 


110 HJ 56 IH: Proposing an amendment to the Constitution of the United States to temporarily fill mass vacancies in the House of Representatives and the Senate and to preserve the right of the people to elect their Representatives and Senators in Congress.
U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
110th CONGRESS 
1st Session 
H. J. RES. 56 
IN THE HOUSE OF REPRESENTATIVES 
 
October 4, 2007 
Mr. Baird (for himself and Mr. Rohrabacher) introduced the following joint resolution; which was referred to the Committee on the Judiciary 
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States to temporarily fill mass vacancies in the House of Representatives and the Senate and to preserve the right of the people to elect their Representatives and Senators in Congress. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification: 
  — 
1.Immediately after taking the oath of office, an individual who is elected to serve as a Senator or Representative in Congress shall provide the applicable House of Congress a list of at least three designees, ranked in order of preference, to take the individual's place in the event the individual dies, becomes incapacitated, or disappears prior to the expiration of the individual’s term of office. The individual shall ensure that the list only contains the names of designees who meet the qualifications for service as a Senator or Representative in Congress. The individual may present revised versions of the list at any time during the Congress.  
2.In the event a catastrophe results in the death, incapacity, or disappearance of a significant number of Representatives, the Speaker of the House shall immediately fill the vacancies with individuals from the most recent lists of designees (in the order so provided on the lists) presented by the Representatives whose seats are now vacant, as provided by section 1. In the event that a catastrophe results in the death, incapacity, or disappearance of a significant number of Senators, the Vice President or President Pro Tempore of the Senate shall immediately fill the vacancies with individuals from the most recent lists of designees (in the order so provided on the lists) presented by the Senators whose seats are now vacant, as provided by section 1. An individual designated to take the place of a Senator or Representative shall serve until the Senator or Representative regains capacity, is located, or until another Member is elected to fill the vacancy.  
3.During the period of an individual’s service under section 2, the individual shall be treated as a Senator or Representative in Congress for purposes of all laws, rules, and regulations, but not for purposes of section 1. If an individual designated under section 2 is unwilling to carry out the duties of a Senator or Representative during such period, or is unable to do so because of death, incapacity, or disappearance, the Vice President or President Pro Tempore of the Senate or the Speaker of the House shall designate another individual from the same list of designees (in the order so provided on that list) presented under section 1 from which the individual was designated. Any individual so designated shall be considered to have been designated under section 2.  
4.If an individual is designated to fill a vacancy in an office of a Senator or Representative under section 2, the executive authority of the State involved shall issue a writ of election to elect another Member to such office. The special election shall be held as soon as possible after the individual is designated under section 2.  
5.Congress shall by law establish the criteria for determining whether a Senator or Representative in Congress is dead, incapacitated, or has disappeared, and shall have the power to enforce this article through appropriate legislation.  
6.This article shall take effect at the beginning of the first Congress that convenes after its ratification. .  
 
